 

Exhibit 10.5

 

SECURITY AGREEMENT

 

SECURITY AGREEMENT, dated as of October 1, 2014 (this “Agreement”), by and among
Inventergy Global, Inc., a Delaware corporation, Inventergy, Inc., a Delaware
corporation (collectively, “Grantor”), and DBD Credit Funding LLC, as collateral
agent for the Secured Parties (as defined in the Revenue Sharing and Note
Purchase Agreement, as defined below) (in such capacity as collateral agent, the
“Collateral Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Revenue Sharing and Note Purchase
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Revenue Sharing and
Note Purchase Agreement”), by and among the Grantor, the Purchasers party
thereto from time to time and the Collateral Agent;

 

WHEREAS, in consideration of the purchase of the Notes by the Note Purchasers,
the purchase of the Revenue Stream by the Revenue Participants and the other
accommodations of the Purchasers, in each case as set forth in the Revenue
Sharing and Note Purchase Agreement, Grantor has agreed to secure Grantor’s
obligations under the Purchase Documents as set forth herein; and

 

NOW, THEREFORE, in consideration of the premises, agreements, provisions and
covenants herein contained, and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, Grantor and
Collateral Agent agree as follows:

 

SECTION 1.          DEFINITIONS.

 

1.1.          General Definitions. In this Agreement, the following terms shall
have the following meanings:

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC that relate to the Patents or rights deriving from the
Patents, including, without limitation, all commercial tort claims listed on
Schedule 4.3 (as such schedule may be amended or supplemented from time to
time).

 

“Patents” shall have the meaning assigned to such term in the Revenue Sharing
and Note Purchase Agreement.

 

“Patent Security Agreement” shall mean the patent security agreement executed by
the parties substantially in the form of Exhibit B to perfect the Secured
Parties’ security interest in the Collateral pursuant to the terms and
conditions of this Agreement.

 

 

 

 

“Permitted Liens” shall mean any Lien that is permitted to be incurred by
Grantor under Section 6.8 of the Revenue Sharing and Note Purchase Agreement.

 

“Proceeds” shall mean: (i) all “proceeds” as defined in Article 9 of the UCC and
(ii) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.

 

“Purchase Documents” shall have the meaning assigned to the term “Documents” in
the Revenue Sharing and Note Purchase Agreement.

 

“Security Agreement Supplement” shall mean any supplement to this Agreement
substantially in the form of Exhibit A.

 

“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.

 

“United States” shall mean the United States of America.

 

1.2.          Definitions; Interpretation. All capitalized terms used herein
(including the preamble and recitals hereto) but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Revenue Sharing
and Note Purchase Agreement or, if not defined therein, in the New York UCC.
References to “Sections,” “Exhibits” and “Schedules” shall be to sections,
exhibits and schedules, as the case may be, of this Agreement unless otherwise
specifically provided. The rules of construction specified in Section 1.2 of the
Revenue Sharing and Note Purchase Agreement also apply to this Agreement.

 

1.3.          Schedules and Exhibits. This Agreement includes each of the
following Schedules and Exhibits, all of which are incorporated into this
Agreement by this reference, as each may be amended or supplemented from time to
time in accordance with the terms and conditions here.

 

Schedule 4.1          Grantor Corporate Information

Schedule 4.3          Commercial Tort Claims

Exhibit A                Security Agreement Supplement

Exhibit B                Patent Security Agreement

 

SECTION 2.          GRANT OF SECURITY.

 

2.1.          Grant of Security. As security for the payment and performance in
full of all of the Secured Obligations, Grantor hereby grants to Collateral
Agent, for the benefit of Secured Parties, a security interest and continuing
lien on all of Grantor’s right, title and interest in, to and under all personal
property of the grantor, in each case whether now owned or existing or hereafter
acquired or arising and wherever located, excluding assets permitted to secure
debt incurred under Section 6.7.5 of the Revenue Sharing and Note Purchase
Agreement (all of which are hereinafter collectively referred to as the
“Collateral”).:

 

2

 

 

(a)          Patents;

 

(b)          Commercial Tort Claims described on Schedule 4.3 (as such schedule
may be amended or supplemented from time to time);

 

(c)          to the extent not otherwise included above, all Collateral Support
and Supporting Obligations relating to any of the foregoing; and

 

(d)          to the extent not otherwise included above, all Receivables,
Proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing.

 

SECTION 3.          SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE.

 

3.1.          Security for Obligations. This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) (and any
successor provision thereof)), of all Obligations with respect to Grantor,
whether now existing or hereafter incurred (collectively, the “Secured
Obligations”).

 

3.2.          Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended to or shall be a
delegation of duties to Collateral Agent or any other Secured Party, (ii)
Grantor shall remain liable under each of the agreements included in the
Collateral and neither Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement and (iii) the exercise by Collateral Agent of any of its
rights hereunder shall not release Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.

 

SECTION 4.          REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 

4.1.          Generally

 

(a)          Representations and Warranties. Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that:

 

(i)          it owns the Collateral purported to be owned by it or otherwise has
the rights it purports to have in each item of Collateral and, as to all
Collateral whether now existing or hereafter acquired, will continue to own or
have such rights in each item of the Collateral, in each case free and clear of
any and all Liens, rights or claims of all other Persons other than Permitted
Liens;

 

(ii)         it has indicated on Schedule 4.1 (as such schedule may be amended
or supplemented from time to time): (w) the type of organization of Grantor, (x)
the jurisdiction of organization of Grantor, (y) its organizational
identification number, if any, and (z) the jurisdiction where the chief
executive office or its sole place of business is, and for the one-year period
preceding the date hereof has been, located.

 

3

 

 

(iii)        the full legal name of Grantor is as set forth on Schedule 4.1 and
it has not done in the last five (5) years, and does not do, business under any
other name (including any trade-name or fictitious business name) except for
those names set forth on Schedule 4.1;

 

(iv)        except as provided on Schedule 4.1, it has not changed its name,
jurisdiction of organization, chief executive office or sole place of business
or its corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;

 

(v)         it has not become bound (whether as a result of merger or otherwise)
as debtor under a security agreement entered into by another Person, which has
not heretofore been terminated other than the agreements identified on Schedule
4.1 hereof;

 

(vi)        (x) upon the filing of all UCC financing statements naming Grantor
as “debtor” and Collateral Agent as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1 hereof and other filings delivered by each Grantor and (y) to the
extent perfection or priority of a security interest therein not subject to
Article 9 of the UCC, upon recordation of the security interests granted
hereunder in Patents in the applicable intellectual property registries,
including but not limited to the United States Patent and Trademark Office, the
security interests granted to Collateral Agent hereunder shall constitute valid
and perfected first priority Liens (subject in the case of priority only to
Permitted Liens) on such Collateral;

 

(vii)       all actions and consents, including all filings, notices,
registrations and recordings necessary or desirable for the exercise by
Collateral Agent of the rights provided for in this Agreement or the exercise of
remedies in respect of the Collateral have been made or obtained;

 

(viii)      other than the financing statements filed in favor of Collateral
Agent, no effective UCC financing statement, fixture filing or other instrument
similar in effect under any applicable law covering all or any part of the
Collateral is on file in any filing or recording office except for (A) financing
statements for which proper termination statements have been delivered to
Collateral Agent for filing and (B) financing statements filed in connection
with Permitted Liens; and

 

(ix)         no authorization, approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of Collateral Agent hereunder or (ii) the exercise by
Collateral Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except for the filings contemplated by clause (vi) above.

 

4

 

 

(b)          Covenants and Agreements. Grantor hereby covenants and agrees with
Collateral Agent and each other Secured Party that:

 

(i)          it shall not change Grantor’s name, identity, corporate structure
(e.g., by merger, consolidation, change in corporate form or otherwise) sole
place of business, chief executive office, type of organization or jurisdiction
of organization or establish any trade names unless it shall have (A) notified
Collateral Agent in writing, by executing and delivering to Collateral Agent a
completed Security Agreement Supplement, together with all Supplements to
Schedules thereto, at least fifteen (15) Business Days prior to any such change
or establishment, identifying such new proposed name, identity, corporate
structure, sole place of business, chief executive office, jurisdiction of
organization or trade name and providing such other information in connection
therewith as Collateral Agent may reasonably request and (B) taken all actions
necessary or advisable to maintain the continuous validity, perfection and the
same or better priority of Collateral Agent’s security interest in the
Collateral intended to be granted and agreed to hereby; and

 

(ii)         it shall not take or permit any action which could impair
Collateral Agent’s rights in the Collateral.

 

4.2.          Intellectual Property.

 

(a)          Representations and Warranties. Except as disclosed in Schedules
I(a), 4.5 and 4.6 of the Revenue Sharing and Note Purchase Agreement, Grantor
hereby represents and warrants to Collateral Agent and each other Secured Party,
as of the Closing Date and as of the date of each issuance of Notes, that:

 

(i)          Schedule I(a) of the Revenue Sharing and Note Purchase Agreement
sets forth a true and complete list of all United States, state and foreign
registrations of and applications for the Patents;

 

(ii)         it is the sole and exclusive owner of the entire right, title, and
interest in and to all of the Patents listed on Schedule I(a) of the Revenue
Sharing and Note Purchase Agreement, free and clear of all Liens, claims,
encumbrances and licenses, except for Permitted Liens and the Existing
Encumbrances set forth on Schedule 4.5 of the Revenue Sharing and Note Purchase
Agreement; and

 

(iii)        all registrations and applications for Patents of Grantor are
standing in the name of Grantor, and none of such Patents has been licensed by
any Grantor to any Affiliate or third party, except as disclosed in Schedules
I(a) or 4.5 of the Revenue Sharing and Note Purchase Agreement.

 

5

 

 

4.3.          Commercial Tort Claims.

 

(a)          Representations and Warranties. Each Grantor hereby represents and
warrants to Collateral Agent and each other Secured Party, as of the Closing
Date and as of the date of each issuance of Notes, that Schedule 4.3 (as such
schedule may be amended or supplemented from time to time) sets forth all
Commercial Tort Claims of each Grantor.

 

(b)          Covenants and Agreements. Each Grantor hereby covenants and agrees
with Collateral Agent and each other Secured Party that prior to the initiation
of any Commercial Tort Claim hereafter arising it shall deliver to the
Collateral Agent a completed Security Agreement Supplement, together with all
Supplements to Schedules thereto, identifying such new Commercial Tort Claims
and granting a security interest therein to the Collateral Agent.

 

SECTION 5.         FURTHER ASSURANCES.

 

5.1.          Further Assurances.

 

(a)          Grantor agrees that from time to time, at the expense of Grantor,
it shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary or desirable, or that
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any security interest granted or
purported to be granted hereby or to enable Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, Grantor shall:

 

(i)          file or authorize the filing of such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary or desirable, or as Collateral Agent may reasonably request, in order
to perfect and preserve the security interests granted or purported to be
granted hereby;

 

(ii)         take all actions necessary to ensure the recordation of appropriate
evidence of the liens and security interest granted hereunder in the Patents
with any intellectual property registry in which said Patents are registered or
in which an application for registration is pending within the United States,
including, without limitation, the United States Patent and Trademark Office,
the various Secretaries of State, and, Grantor shall cause to be filed in the
applicable foreign filing offices any filings required to perfect Collateral
Agent’s first priority lien in the Patents in Canada, China, France, Germany and
the United Kingdom. For any other foreign jurisdiction, at the Collateral
Agent’s expense, the Collateral Agent may cause any other filings required to
perfect a first priority lien in the Patents in such other jurisdictions and
Grantor will take any actions reasonably requested by the Collateral Agent from
time to time in order to carry out such filings; and

 

(iii)        at Collateral Agent’s reasonable request, appear in and defend any
action or proceeding that may affect Grantor’s title to or Collateral Agent’s
security interest in all or any part of the Collateral.

 

6

 

 

(b)          Grantor hereby authorizes Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as
Collateral Agent may determine, in its sole discretion, are necessary to perfect
the security interest granted to Collateral Agent herein. Grantor shall furnish
to Collateral Agent from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Collateral Agent may reasonably request, all in
reasonable detail

 

(c)          Grantor hereby authorizes Collateral Agent to amend Schedule I(a)
to include reference to any right, title or interest in any existing Patents or
any Patents acquired or developed by any Grantor after the execution hereof or
to delete any reference to any right, title or interest in any Patents in which
any Grantor no longer has or claims any right, title or interest; provided
however, such authorization and right expressly does not extend to any patents
or licenses to use any patents purchased (for cash or other consideration) by
Grantor after the date hereof from any third party.

 

SECTION 6.         COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

6.1.          Power of Attorney. Grantor hereby irrevocably appoints Collateral
Agent (such appointment being coupled with an interest) as Grantor’s
attorney-in-fact, with full authority in the place and stead of Grantor and in
the name of Grantor, Collateral Agent or otherwise, from time to time in
Collateral Agent’s discretion to take any action and to execute any instrument
that Collateral Agent may deem reasonably necessary or advisable to accomplish
the purposes of this Agreement, including, without limitation, the following:

 

(a)          upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(b)          upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;

 

(c)          upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
Collateral Agent may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Collateral Agent with
respect to any of the Collateral;

 

(d)          to prepare and file any UCC financing statements and continuations
and amendments thereof against Grantor as debtor;

 

(e)          to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Patents in the name of Grantor as assignor or debtor;

 

7

 

 

(f)          to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Collateral Agent in its sole discretion,
any such payments made by Collateral Agent to become obligations of Grantor to
Collateral Agent, due and payable immediately without demand; and

 

(g)          upon the occurrence and during the continuation of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
Collateral Agent’s option and Grantor’s expense, at any time or from time to
time, all acts and things that Collateral Agent deems reasonably necessary to
protect, preserve or realize upon the Collateral and Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as Grantor might do.

 

6.2.          No Duty on the Part of Collateral Agent or Secured Parties. The
powers conferred on Collateral Agent hereunder are solely to protect the
interests of the Secured Parties in the Collateral and shall not impose any duty
upon Collateral Agent or any Secured Party to exercise any such powers.
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

 

SECTION 7.         REMEDIES.

 

7.1.          Generally

 

(a)          If any Event of Default shall have occurred and be continuing,
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may, without notice except as required under
the UCC, exercise its rights under Section 2.7 of the Revenue Sharing and Note
Purchase Agreement and sell, assign, lease, license (on an exclusive or
nonexclusive basis) or otherwise dispose of the Collateral or any part thereof
in one or more parcels at public or private sale, at any of Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as Collateral
Agent may deem commercially reasonable, provided however, that any such exercise
of remedies (including any sale, assignment or disposition of Patents or any
rights in any Patents) shall be subject to (1) the required grant by Purchasers
and the Collateral Agent to the Grantor a perpetual non-exclusive, royalty-free,
world-wide license (with the right to sublicense to third parties under the
Existing Licenses and the sale of proprietary products and any other licenses
entered into in compliance with this Agreement) to the Patents pursuant to (A)
the proviso at the end of Section 7.2 of the Revenue Sharing and Note Purchase
Agreement and (2) the Purchasers and Collateral Agent obtaining and delivering
to Grantor a written acknowledgement and agreement of the applicable transferee
or assignee as required pursuant to the proviso at the end of Section 7.2 of the
Revenue Sharing and Note Purchase Agreement.

 

8

 

 

(b)          In connection with the exercise of remedies pursuant to Section
7.1(a) of this Agreement, Collateral Agent or any other Secured Party may be the
purchaser of any or all of the Collateral at any public or private (to the
extent that the portion of the Collateral being privately sold is of a kind that
is customarily sold on a recognized market or the subject of widely distributed
standard price quotations) sale in accordance with the UCC and Collateral Agent,
as collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Secured Obligations
as a credit on account of the purchase price for any Collateral payable by
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of Grantor,
and Grantor hereby waives (to the extent permitted by applicable law) all rights
of redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Grantor agrees that, to the extent notice of sale shall be required by law, at
least thirty (30) days notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification. Collateral Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
Grantor agrees that it would not be commercially unreasonable for Collateral
Agent to dispose of the Collateral or any portion thereof by using Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets. Grantor hereby waives any claims against
Collateral Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if Collateral Agent
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantor shall be liable for
the deficiency and the fees of any attorneys employed by Collateral Agent to
collect such deficiency. Grantor further agrees that a breach of any of the
covenants contained in this Section will cause irreparable injury to Collateral
Agent, that Collateral Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section shall be specifically enforceable against Grantor, and Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities. Nothing in this Section shall in any way alter the rights of
Collateral Agent hereunder.

 

(c)          Collateral Agent may sell the Collateral in connection with the
exercise of remedies pursuant to Section 7.1(a) of this Agreement without giving
any warranties as to the Collateral. Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.

 

(d)          Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

9

 

 

7.2.          Application of Proceeds. All proceeds received by Collateral Agent
in respect of any sale, any collection from, or other realization upon all or
any part of the Collateral in connection with the exercise of remedies pursuant
to Section 7.1(a) or (b) of this Agreement shall be applied in full or in part
by Collateral Agent against the Secured Obligations as follows:

 

(a)          First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts (other than
principal, interest and the Revenue Participant’s proportionate share of Revenue
Stream, but including (x) attorney costs and other expenses payable under
Section 9.1 of the Revenue Sharing and Note Purchase Agreement, (y) amounts
owing in respect of the preservation of Collateral or the security interest in
the Collateral and (z) amounts owing in respect of enforcing the rights of the
Secured Parties under the Purchase Documents) payable to the Collateral Agent in
its capacity as such or to the Purchasers;

 

(b)          Second, to the payment of that portion of the Secured Obligation
constituting amounts owed to the Note Purchasers;

 

(c)          Third, to the payment of that portion of the Secured Obligations
constituting amounts owed to the Revenue Participants in accordance with Section
2.1.2 of the Revenue Sharing and Note Purchase Agreement; and

 

(d)          Last, the balance, if any, after all the Secured Obligations have
been paid in full, to the Grantor or as otherwise required by applicable law.

 

7.3.          Sales on Credit. If Collateral Agent sells any of the Collateral
in connection with the exercise of remedies pursuant to Section 7.1(a) of this
Agreement upon credit, Grantor will be credited only with payments actually made
by the purchaser thereof and received by Collateral Agent and applied to
indebtedness of the purchaser thereof. In the event the purchaser fails to pay
for the Collateral, Collateral Agent may resell the Collateral and Grantor shall
be credited with proceeds of the sale.

 

7.4.          Intellectual Property.

 

(a)          Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default

 

(i)          The Collateral Agent may exercise its rights under Section 2.7 of
the Revenue Sharing and Note Purchase Agreement;

 

(ii)         Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of
Grantor, Collateral Agent or otherwise, in Collateral Agent’s sole discretion,
to enforce any Patents, in which event Grantor shall, at the request of
Collateral Agent, do any and all lawful acts and execute any and all documents
required by Collateral Agent in aid of such enforcement and Grantor shall
promptly, upon demand, reimburse and indemnify Collateral Agent as provided in
Sections 9.1 and 9.2 of the Revenue Sharing and Note Purchase Agreement in
connection with the exercise of its rights under this Section, and, to the
extent that Collateral Agent shall elect not to bring suit to enforce any
Patents as provided in this Section, Grantor agrees to use all reasonable
measures, whether by action, suit, proceeding or otherwise, to prevent the
infringement or other violation of any of Grantor’s rights in the Patents by any
other Person and for that purpose agrees to diligently maintain any action, suit
or proceeding against any Person so infringing as shall be necessary to prevent
such infringement or violation;

 

10

 

 

(iii)        Collateral Agent shall have the right to notify, or require Grantor
to notify, any obligors with respect to amounts due or to become due to Grantor
in respect of the Patents, of the existence of the security interest created
herein, to direct such obligors to make payment of all such amounts directly to
Collateral Agent, and, upon such notification and at the expense of Grantor, to
enforce collection of any such amounts and to adjust, settle or compromise the
amount or payment thereof, in the same manner and to the same extent as Grantor
might have done;

 

(1)         all amounts and proceeds (including checks and other instruments)
received by Grantor in respect of amounts due to Grantor in respect of the
Collateral or any portion thereof shall be received in trust for the benefit of
Collateral Agent hereunder, shall be segregated from other funds of Grantor and
shall be forthwith paid over or delivered to Collateral Agent in the same form
as so received (with any necessary endorsement) to be applied as per Section 7.2
of this Agreement; and

 

(2)         no Grantor shall adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.

 

(b)          If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Collateral Agent of any rights, title and
interests in and to the Patents shall have been previously made and shall have
become absolute and effective, and (iv) the Secured Obligations shall not have
become immediately due and payable, upon the written request of Grantor,
Collateral Agent shall promptly execute and deliver to Grantor, at Grantor’s
sole cost and expense, such assignments or other transfer as may be necessary to
reassign to Grantor any and all such rights, title and interests as may have
been assigned to Collateral Agent as aforesaid, subject to any disposition
thereof that may have been made by Collateral Agent; provided, after giving
effect to such reassignment, Collateral Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of Collateral Agent
granted hereunder, shall continue to be in full force and effect; and provided
further, the rights, title and interests so reassigned shall be free and clear
of any other Liens granted by or on behalf of Collateral Agent and the Secured
Parties.

 

11

 

 

SECTION 8.  COLLATERAL AGENT.

 

Collateral Agent has been appointed to act as “Collateral Agent” hereunder by
Purchasers pursuant to the Revenue Sharing and Note Purchase Agreement.
Collateral Agent shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights, and
to take or refrain from taking any action (including, without limitation, the
release or substitution of Collateral), solely in accordance with this Agreement
and the other Purchase Documents; provided, Collateral Agent shall, after
payment in full of all Obligations under the Revenue Sharing and Note Purchase
Agreement and the other Purchase Documents, exercise, or refrain from
exercising, any remedies provided for herein in accordance with the instructions
of the Majority Purchasers. In furtherance of the foregoing provisions of this
section, each Secured Party, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Secured Party that all powers,
rights and remedies hereunder may be exercised solely by Collateral Agent for
the benefit of Secured Parties in accordance with the terms of this section.
Collateral Agent may resign, and a successor be appointed, in accordance with
the Revenue Sharing and Note Purchase Agreement. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it under this Agreement while it was Collateral Agent hereunder.

 

SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF RIGHTS UNDER INVESTMENT
DOCUMENTS.

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations (other than contingent indemnity obligations not then asserted), be
binding upon Grantor, its successors and assigns, and inure, together with the
rights and remedies of Collateral Agent hereunder, to the benefit of Collateral
Agent and its successors, transferees and assigns. Without limiting the
generality of the foregoing, but subject to the terms of the Revenue Sharing and
Note Purchase Agreement, any Purchaser may assign or otherwise transfer any
rights held by it under the Purchase Documents to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Purchasers herein or otherwise. Upon the payment in full of
all Secured Obligations (other than contingent indemnity obligations not then
asserted), the security interest granted hereby shall automatically terminate
hereunder and of record and all rights to the Collateral shall revert to
Grantor. Upon any such termination, Collateral Agent shall, at Grantor’s
expense, execute and deliver to Grantor or otherwise authorize the filing of
such release documents as Grantor shall reasonably request, including financing
statement amendments to evidence such termination, in each case, such documents
to be in form and substance satisfactory to Collateral Agent and without
representation or warranty by, or recourse to, Collateral Agent. Upon any
Disposition of property permitted by the Revenue Sharing and Note Purchase
Agreement, the Liens granted herein shall be deemed to be automatically released
and such property shall automatically revert to the Grantor (or transferee) with
no further action on the part of any Person. Collateral Agent shall, at
Grantor’s expense, execute and deliver or otherwise authorize the filing of such
documents as Grantor shall reasonably request, in form and substance reasonably
satisfactory to Collateral Agent and without representation or warranty by, or
recourse to, Collateral Agent, including financing statement amendments to
evidence such release.

 

12

 

 

SECTION 10.         STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.

 

The powers conferred on Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which Collateral Agent accords its own property. Neither Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Grantor or otherwise. If
Grantor fails to perform any agreement contained herein, Collateral Agent may
itself perform, or cause performance of, such agreement, and the expenses of
Collateral Agent incurred in connection therewith shall be payable by Grantor
under Section 9.1 of the Revenue Sharing and Note Purchase Agreement.

 

SECTION 11.         INDEMNITY

 

The Grantor (as “Indemnitor”) agrees to indemnify, pay and hold the Secured
Parties, and the officers, directors, partners, managers, members, employees,
agents, and Affiliates of the Secured Parties (collectively, the “Indemnitees”)
harmless from and against any and all other liabilities, costs, expenses,
obligations, losses (other than lost profit), damages, penalties, actions,
judgments, suits, claims and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of one
counsel for such Indemnitees) in connection with any investigative,
administrative or judicial proceeding commenced or threatened (excluding claims
among Indemnitees), whether or not such Indemnitee shall be designated a party
thereto, which may be imposed on, incurred by, or asserted against that
Indemnitee, in any manner relating to or arising out of this Agreement (the
“Indemnified Liabilities”); provided that the Indemnitor shall not have any
obligation to an Indemnitee hereunder with respect to an Indemnified Liability
to the extent that such Indemnified Liability arises from the gross negligence
or willful misconduct of that Indemnitee or any of its officers, directors,
partners, managers, members, employees, agents and/or Affiliates. Each
Indemnitee shall give the Indemnitor prompt written notice of any claim that
might give rise to Indemnified Liabilities setting forth a description of those
elements of such claim of which such Indemnitee has knowledge; provided that any
failure to give such timely notice shall not affect the obligations of the
Indemnitor except if and to the extent that any such failure to provide notice
is both grossly negligent and results in material prejudice to the defense of
such Indemnified Liability. The Indemnitor shall have the right at any time
during which such claim is pending to select counsel to defend and control the
defense thereof and settle any claims for which it is responsible for
indemnification hereunder (provided that the Indemnitor will not settle any such
claim without (i) the appropriate Indemnitee’s prior written consent, which
consent shall not be unreasonably withheld or (ii) obtaining an unconditional
release of the appropriate Indemnitee from all claims arising out of or in any
way relating to the circumstances involving such claim and without any admission
as to culpability or fault of such Indemnitee) so long as in any such event, the
Indemnitor shall have stated in a writing delivered to the Indemnitee that, as
between the Indemnitor and the Indemnitee, the Indemnitor is responsible to the
Indemnitee with respect to such claim to the extent and subject to the
limitations set forth herein; provided that the Indemnitor shall not be entitled
to control the defense of any claim in the event that in the reasonable opinion
of counsel for the Indemnitee, there are one or more material defenses available
to the Indemnitee which are not available to the Indemnitor; in which case, the
Indemnitor shall pay the reasonable fees and expenses of one separate counsel
(plus a local counsel if applicable) for all Indemnitees; provided further, that
with respect to any claim as to which the Indemnitee is controlling the defense,
the Indemnitor will not be liable to any Indemnitee for any settlement of any
claim pursuant to this Section 11 that is effected without its prior written
consent, which consent shall not be unreasonably withheld. To the extent that
the undertaking to indemnify, pay and hold harmless set forth in this Section 11
may be unenforceable because it is violative of any law or public policy, the
Grantor shall contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. Notwithstanding anything
to the contrary in this Agreement, no party shall be liable to the other party
or any third party for any indirect, incidental, exemplary, special, punitive or
consequential damages (including with respect to lost revenue, lost profits or
savings or business interruption) of any kind or nature whatsoever suffered by
the other party or any third party howsoever caused and regardless of the form
or cause of action, even if such damages are foreseeable or such party has been
advised of the possibility of such damages. The provisions of this Section 11
shall survive the termination of this Agreement.

 

13

 

 

SECTION 12.         MISCELLANEOUS.

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 9.3 of the Revenue Sharing and Note Purchase
Agreement. No failure or delay on the part of Collateral Agent in the exercise
of any power, right or privilege hereunder or under any other Purchase Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. All rights and remedies existing under
this Agreement and the other Purchase Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. In case any provision
in or obligation under this Agreement shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists. This Agreement
shall be binding upon and inure to the benefit of Collateral Agent and Grantor
and their respective successors and assigns. Grantor shall not, without the
prior written consent of Collateral Agent given in accordance with the Revenue
Sharing and Note Purchase Agreement, assign any right, duty or obligation
hereunder. This Agreement and the other Purchase Documents embody the entire
agreement and understanding between Grantor and Collateral Agent and supersede
all prior agreements and understandings between such parties relating to the
subject matter hereof and thereof. Accordingly, the Purchase Documents may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission shall be effective as a
manually executed counterpart of this Agreement.

 

14

 

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF
THE SECURITY INTEREST OR THE REMEDIES HEREUNDER IN RESPECT OF ANY COLLATERAL ARE
GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY
HERETO WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE CONDUCT OF THE PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER IN CONTRACT, TORT OR OTHERWISE. The Grantor acknowledges that Grantor
has been informed by the Secured Parties that the foregoing sentence constitutes
a material inducement upon which the Secured Parties have relied and will rely
in entering into this Agreement. Grantor or any of the Secured Parties may file
an original counterpart or a copy of this Agreement with any court as written
evidence of the consent of the Grantors and the Secured Parties to the waiver of
their rights to trial by jury.

 

Each party hereto (a) irrevocably submits to the exclusive jurisdiction of any
New York state court or federal court sitting in New York, New York, and any
court having jurisdiction over appeals of matters heard in such courts, for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or the subject matter hereof or thereof; (b) waives to the extent
not prohibited by applicable law that cannot be waived, and agrees not to
assert, by way of motion, as a defense or otherwise, in any such proceeding
brought in any of the above-named courts, any claim that they are not subject
personally to the jurisdiction of such court, that their property is exempt or
immune from attachment or execution, that such proceeding is brought in an
inconvenient forum, that the venue of such proceeding is improper, or that this
Agreement, or the subject matter hereof or thereof, may not be enforced in or by
such court; and (c) consents to service of process in any such proceeding in any
manner at the time permitted under the applicable laws of the State of New York
and agree that service of process by registered or certified mail, return
receipt requested, at the address specified in or pursuant to Section 9.3 of the
Revenue Sharing and Note Purchase Agreement is reasonably calculated to give
actual notice.

 

15

 

 

IN WITNESS WHEREOF, Grantor and Collateral Agent have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

  GRANTOR:       INVENTERGY GLOBAL, INC.       /s/ Joseph W. Beyers  
By:  Joseph Beyers   Title: Chairman & CEO       INVENTERGY, INC.       /s/
Joseph W. Beyers   By:  Joseph Beyers   Title: Chairman & CEO

 

[Signature Page to Security Agreement]

 

 

 

 

  COLLATERAL AGENT:       DBD CREDIT FUNDING LLC       By: /s/ Jason Meyer    
Name: Jason Meyer     Title: Authorized Signatory

 

[Signature Page to Security Agreement]

 

 

 

 

EXHIBIT A
TO SECURITY AGREEMENT

 

Security Agreement SUPPLEMENT

 

This SECURITY AGREEMENT SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF
GRANTOR] a [NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”)
pursuant to the Security Agreement, dated as of [mm/dd/yy] (as it may be from
time to time amended, restated, modified or supplemented, the “Security
Agreement”), among [NAME OF COMPANY], the Grantor and [NAME OF COLLATERAL
AGENT], as the Collateral Agent. Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.

 

Grantor hereby confirms the grant to Collateral Agent set forth in the Security
Agreement of, and does hereby grant to Collateral Agent, a security interest in
all of Grantor’s right, title and interest in and to all Collateral to secure
the Secured Obligations, in each case whether now or hereafter existing or in
which Grantor now has or hereafter acquires an interest and wherever the same
may be located and specifically, without limitation, grants to the Collateral
Agent a security interest in all of Grantor’s right, title and interest in the
Commercial Tort Claims referenced on Schedule 4.3. Grantor represents and
warrants to Collateral Agent and each other Secured Party that the attached
Supplements1 to Schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Security Agreement Supplement to be
duly executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

  [NAME OF GRANTOR]         By:       Name:     Title:

 



 

1 Supplemental schedules to be attached

 

 

 

 

EXHIBIT B
TO SECURITY AGREEMENT

 

Patent Security Agreement

 

Patent Security Agreement, dated as of October 1, 2014, by INVENTERGY GLOBAL,
INC., a Delaware corporation, INVERTERGY, INC., a Delaware corporation
(collectively, the “Pledgor”), in favor of DBD CREDIT FUNDING LLC, in its
capacity as collateral agent pursuant to the Revenue Sharing and Note Purchase
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), between Inventergy, Global., Inc., a Delaware
corporation, Inventergy, Inc., a Delaware corporation (collectively, the
“Company”), each of the Purchasers party thereto from time to time, (in such
capacity, the “Collateral Agent”).

 

Witnesseth:

 

Whereas, the Pledgor is party to a Security Agreement of even date herewith (the
“Security Agreement”) in favor of the Collateral Agent pursuant to which the
Pledgor is required to execute and deliver this Patent Security Agreement;

 

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Revenue Sharing
and Note Purchase Agreement, the Pledgor hereby agrees with the Collateral Agent
as follows:

 

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2. Grant of Security Interest in Patent Collateral. The Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral:

 

(a)          registered Patents and applications of the Pledgor listed on
Schedule I(a) of the Revenue Sharing and Note Purchase Agreement; and

 

(b)          all Proceeds of any and all of the foregoing.

 

SECTION 3. Security Agreement. The security interests granted to the Collateral
Agent pursuant to this Patent Security Agreement are granted in conjunction with
the security interests granted to the Collateral Agent pursuant to the Security
Agreement, and Pledgor hereby acknowledges and affirms that the rights and
remedies of the Collateral Agent with respect to the security interests in the
Patents made and granted hereby are set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

 

 

 

 

SECTION 4. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts. Delivery of an executed
counterpart of a signature page of this Patent Security Agreement by telecopier
or other electronic transmission (i.e. a “pdf” or “tif” document) shall be
effective as delivery of a manually executed counterpart of this Patent Security
Agreement.

 

[Signature page follows]

 

 

 

 

In Witness Whereof, the Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized offer as of the date first set
forth above.

 

  Very truly yours,       INVENTERGY GLOBAL, INC.,   as Pledgor         By:    
  Name:     Title:           INVENTERGY, INC.,   as Pledgor         By:      
Name:     Title:  

 

Accepted and Agreed:       DBD CREDIT FUNDING LLC,   as Collateral Agent        
By:       Name:     Title:    

 

 

 

 

SCHEDULE 4.1
TO SECURITY AGREEMENT

 

Grantor Corporate Information -

 

1.Full legal name of Grantor:

 

a.Inventergy Global, Inc.

 

b.Inventergy, Inc.

 

2.Names under which Grantor has carried out business (including any trade-name
or fictitious business name) during 5 years preceding the Effective Date of this
Agreement:

 

a.eOn Communications Corporation

 

b.Inventergy, LLC

 

c.Silicon Turbine Systems, LLC

 

3.Type of organization of Grantor:

 

a.Delaware Corporation (Inventergy Global, Inc.)

 

b.Delaware Corporation (Inventergy, Inc.)

 

4.Jurisdiction of organization of Grantor:

 

a.Delaware (Inventergy Global, Inc.)

 

b.Delaware (Inventergy, Inc.)

 

5.Organizational identification number of Grantor, if any:

 

a.Tax ID: 62-1482176 (Inventergy Global, Inc.)

 

b.Tax ID: 45-4209624 (Inventergy, Inc.)

 

6.Jurisdiction where the chief executive office or its sole place of business
is, and for the one-year period preceding the date hereof has been, located:

 

a.California (Inventergy Global, Inc.)

 

b.California (Inventergy, Inc.)

 

 

 

 

SCHEDULE 4.3
TO SECURITY AGREEMENT

 

commercial tort claims

 

Inventergy, Inc. v. Genband, Inc., Case #6:14-cv-00612-MHS, U.S. District Court,
Eastern District of Texas (Tyler), filed July 14, 2014, involving the patents
listed below. Inventergy is represented by Novak Druce Connolly Bove + Quigg,
LLP and Findlay Craft PC.

 

7,835,352 (Huawei)

8,335,487 (Huawei)

6,801,542 (Nokia)

7,925,762 (Nokia)

6,904,035 (Nokia)

 

 

 